

THIRD AMENDMENT TO FACILITIES USE AGREEMENT


This Third Amendment to Facilities Use Agreement (the “Third Amendment”) is made
and entered into effective as of the 7th day of April 2015 (the “Effective
Date”) by and among Aquila Family Ventures LLC (the “Jackson Owner”), Chaparral
Lane Investment, LLC (the “Roanoke Owner”) and Solera Holdings, Inc. (the
“Company”).


WITNESSETH


WHEREAS, Jackson Owner and the Company have previously entered into that certain
Facilities Use Agreement, dated as of February 12, 2013 (the “Original
Agreement”); and


WHEREAS, Jackson Owner, Roanoke Owner and the Company have previously entered
into that certain Amendment to Facilities Use Agreement, dated as of December
26, 2013 (the “First Amendment”);


WHEREAS, Jackson Owner, Roanoke Owner and the Company have previously entered
into that certain Amendment to Facilities Use Agreement, dated as of December
31, 2014 (the “Second Amendment” and, together with the Original Agreement and
the First Amendment, the “Agreement”); and


WHEREAS Jackson Owner, Roanoke Owner and the Company desire to further amend the
Agreement to (i) eliminate the Roanoke Owner as a party to the Agreement, (ii)
terminate all of the parties’ rights and obligations under the Agreement and the
Indemnification Agreement relating to the Roanoke Premises and (iii) otherwise
as set forth herein; and


NOW THEREFORE, the Company, Jackson Owner and Roanoke Owner, each in
consideration of the covenants and agreements of the other and intending to be
legally bound, agree as follows:


I.
Amendments



1.
Effective as of the Effective Date, Roanoke Owner shall no longer be (i) a party
to the Agreement or (ii) an indemnitee under and party to the Indemnification
Agreement.



2.
Effective as of the Effective Date, all references to (i) the Roanoke Premises
and the Roanoke Owner shall be eliminated from the Agreement and the
Indemnification Agreement and (ii) the Premises in the Agreement and the
Indemnification Agreement shall mean the Jackson Premises.



3.
Effective as of the Effective Date, all rights and obligations of the parties to
the Agreement and the Indemnification Agreement relating to the Roanoke Premises
shall terminate. In this connection, each party to this Third Amendment
represents and warrants to each other party that it is not aware of any claims
relating to the Roanoke Premises against any other party to the Agreement or the
Indemnification Agreement nor is it aware of any basis for any such claims.



II.
Additional Provisions



1.
Capitalized Terms. Capitalized terms used in this Third Amendment but not
defined herein shall have the meaning given to them in the Agreement.



2.
No Other Amendment. Except as modified by this Third Amendment, the Agreement
and the Indemnification Agreement shall remain in full force and effect in all
respects without any modification.



3.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, and
together shall constitute one and the same agreement.



4.
Governing Law. This Amendment and the rights and obligations provided hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Texas.



5.
Facsimile Signature. This Amendment may be executed by facsimile signature and a
facsimile signature shall constitute an original for all purposes.



[Remainder of page intentionally left blank]




IN WITNESS WHEREOF, Owner and the Company have executed this Amendment effective
as of the day and year first above written.




JACKSON OWNER:
THE COMPANY:

Aquila Family Ventures LLC                 Solera Holdings, Inc.


/s/ Tony Aquila                        /s/ Jason Brady
_____________________                    ______________________
Tony Aquila    Jason Brady
Managing Member    Senior Vice President and
General Counsel








ROANOKE OWNER:        
Chaparral Lane Investment, LLC
                
/s/ Tony Aquila
____________________                
Tony Aquila                            
Manager                        

        